92 F.3d 1182
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Paul TURNER, Plaintiff-Appellant,v.UNITED STATES DISTRICT COURT, for the Western District ofVirginia;  United States Postal Service;  United StatesDepartment of Agriculture;  United States Forest Service;Virginia Department of Social Services;  Sheriff'sDepartment, Augusta County;  Augusta County Circuit Court,Defendants-Appellees.
No. 95-3042.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1996.Decided Aug. 2, 1996.

John Paul Turner, Appellant Pro Se.
Before WILKINSON, Chief Judge, MOTZ, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this action pursuant to 28 U.S.C. § 1915(d) (1988).  To the extent that Appellant appeals the dismissal of his claims against the district court, we have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Turner v. United States Dist. Court, No. CA-95-1196-R (W.D.Va. Nov. 9, 1995).


2
To the extent that Appellant appeals the dismissal of the remaining Defendants, we dismiss the appeal as interlocutory.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART